Case: 2:17-cv-00055-DLB-CJS Doc #: 51 Filed: 12/17/18 Page: 1 of 2 - Page ID#: 169




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF KENTUCKY
                             COVINGTON DIVISION

ANGELA WILSON                                   }
                                                }
       Plaintiff,                               } CASE NO. 2:17-cv-00055-DLB-CJS
                                                }
v.                                              }
                                                }
EQUIFAX INFORMATION                             }
SERVICES, LLC et al.                            }
                                                }
       Defendants.                              }



                            STIPULATION AND AGREED
                               ORDER DISMISSING


       On agreement of the parties, Plaintiff Angela Wilson, Defendant Equifax Information

Services, LLC, and TruPartner Credit Union, and the Court being otherwise sufficiently advised;

       IT IS HEREBY ORDERED as follows:

Plaintiff’s claims in the herein action are hereby DISMISSED, with prejudice. This is a final and

appealable order.

       It is so ordered.
Case: 2:17-cv-00055-DLB-CJS Doc #: 51 Filed: 12/17/18 Page: 2 of 2 - Page ID#: 170




AGREED TO BY:

 N. Charles Campbell, II                      /s/ Zachary L. Taylor
 KING & SPALDING LLP                          ZACHARY L. TAYLOR
 1180 Peachtree Street                        NINA COUCH
 Atlanta, Georgia 30309                       TAYLOR COUCH PLLC
 ccampbell@kslaw.com                          130 Saint Matthews Avenue, Suite 301
 (404)-572-2748 (direct)                      Louisville, Kentucky 40207
 (404)-572-5100 (fax)                         Phone: (502) 625-5000
                                              ztaylor@taylorcouchlaw.com
 /s/ John Williams (with permission)          ncouch@taylorcouchlaw.com
 John Williams
 Rajkovich, Williams, Kilpatrick & True       /s/ Jason A. Mosbaugh (with permission)
 3151 Beaumont Centre Circle, Suite 375       Jason A. Mosbaugh
 Lexington, KY 40513                          Weltman, Weinberg, and Reis, Co., L.P.A.
 (859) 245-1059                               525 Vine Street, Suite 800
 Williams@rwktlaw.com                         Cincinnati, OH 45202
                                              Counsel for TruPartner Credit Union, Inc.
 Counsel for Equifax Information
 Services LLC




                                          2
